Citation Nr: 0515068	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1995 to 
August 1996.  He had active duty for training (ACDUTRA) from 
June 1994 to August 1994. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied service connection for schizoaffective 
disorder (claimed as paranoid schizophrenia and psychotic 
disorder).

The veteran provided testimony at a Board hearing held at the 
RO in February 2005.  A transcript (T) of the hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reason for Remand:  To make an additional attempts to obtain 
certain service medical records and records from the Social 
Security Administration (SSA) until such records are obtained 
or until further efforts are considered futile.

VA regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency including requests for service medical 
records.  38 C.F.R. § 3.159(c)(2).  In this case, it appears 
from date stamps on the envelopes containing Service medical 
and personnel records that the RO received these records in 
November 2002 and May 2003, respectively.  The service 
medical records appear to be incomplete for the reasons noted 
in the following paragraphs.  However, it is not clear from 
the claims file whether the RO made addition attempts to 
obtain the records.  In addition, the Board notes below that 
the record contains references which indicate that the 
veteran may be receiving SSA benefits.  Records pertaining to 
disability benefits, if any, awarded b that agency may be 
relevant to this claim.  Accordingly, the Board has 
determined that the case must be remanded to make further 
attempts to obtain the records.

In this case, the record shows that the veteran's service 
medical records do not contain the report of psychiatric 
evaluation or medical examination conducted in connection 
with his separation from active service in August 1996.  His 
DD Form 214 shows that the authority for separation was AR 
635-200, Chapter 13, and that the narrative reason for 
separation was unsatisfactory performance.  The separation 
code was "JHJ" which means unsuitability (reason unknown)/ 
unsatisfactory performance.  According to AR 635-200, a 
mental status examination performed by a psychologist or 
master level licensed clinical social worker was required for 
all soldiers being processed for separation under Chapter 13.  
See AR 635-200, Ch. 1-32 and 13-5.

The service records contain a June 1996 memorandum in 
connection with the veteran's separation that had a mental 
evaluation and physical evaluation listed as enclosures 5 and 
6, respectively.  However, the enclosures on file did not 
include either examination report and the absence of these 
examinations is not explained in the record.  Thus, the Board 
finds that the VA examiner in February 2003 did not have a 
complete record on which to base his opinion that 
schizoaffective disorder was probably present during military 
service.  The enclosures included counseling records that 
mention a personality disorder in December 1995 and February 
1996 but that notation appears among various reasons for 
counseling rather than being identified as the sole or 
specific reason the veteran was being counseled.  Service 
medical records contain radiology reports dated in November 
1995 and May 1996 from Madigan Army Medical Center (MAMC) 
identified as being ordered in connection with a "chapter 13 
exam".  

Another matter is the status of the veteran's claim for 
Social Security Administration (SSA) disability benefits.  A 
September 2002 private psychiatry service report notes he had 
been on SSA disability since "1991" which seems to be a 
typographical error since he would have been at most 15 years 
old in 1991 and he was on active duty in 1995-1996.  However 
another private clinician reported in June 2001 that the 
veteran received "SSDI".  The claims file does not reflect 
that the RO made a request to SSA regarding medical records, 
if any, in the custody of that agency.  The Board concludes 
that further development is needed to ascertain whether the 
veteran is receiving or has received SSA disability benefits 
and, if so, to attempt to obtain medical records on which a 
determination of disability was made by that agency.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
appropriate service department and 
request that it provide a copy of the 
medical and psychiatric examinations 
conducted at MAMC at some time between 
November 1995 to May 1996 in connection 
with the veteran's separation from active 
service in August 1996 under AR 635-200, 
Chapter 13.   

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated or examined him for any 
psychiatric disorder prior to or since 
military service.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

3.  The VBA AMC should contact the SSA 
and request that it provide all records 
reviewed in connection with an agency 
determination, if any, to award the 
veteran SSA disability benefits, 
including any agency administrative 
adjudication decisions. 

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  Thereafter the VBA AMC should arrange 
for the VA examiner who examined the 
veteran in February 2003 to review the 
supplemented record if that examiner is 
available.  If that examiner is not 
available, a VA Mental Disorders 
examination should still be conducted by 
another examiner.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  A current examination 
should be scheduled if the examiner deems 
it necessary in light of the supplemented 
record or if the previous examiner is no 
longer available.  It is requested that 
the examiner address the following 
medical issues:

Is it at least as likely as not that the 
chronic acquired psychiatric disorder 
found to be present is causally related 
to the veteran's military service or if 
preexisting service was it aggravated by 
military service?  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.).  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim on appeal.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




